DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP 2003199518 A; July 15, 2003) in view of Kawai et al. (US 2014/0087052 A1; March 27, 2014) and Fukutome et al. (JP 11137198 A; May 25, 1999).
Regarding claim 1, Okumura discloses a starch processed with oil or fat, wherein the starch composition comprises a starch having a degree of swelling in cold water of 5 or less, thus overlapping the claimed swelling degree of component A from 1 to 3.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
 Okumura further teaches that the starch composition comprising another chemically modified starch and wheat flour in addition to the swelling degree suppression starch (Derwent Abstract), which corresponds to applicant’s component B. 
With respect to the claimed swelling degree of component B being from 3.5 to 40, Okumura fails to specifically teach the claimed swelling degree. 
However, Kawai teaches an oil or fat processed starch which uses raw starch as a starting material having a degree of swelling of equal to or lower than 45, but higher than 5. Kawai further teaches that starch having a lower degree of swelling can be chemically modified starches, which can also be used as the raw starch component ([0041]-[0045]).
As Kawai teaches that chemically modified starches are known in the art to be used in coating food, which is the same purposed of the starch composition in Okumura, and teaches that it is well known in the art for raw starches and chemically modified starches to have a swelling degree in the range of 5 to 45, which overlaps the claimed range of 3.5 to 40, it would have been obvious to one of ordinary skill in the art to have the component B chemically modified starch of Okumura having a similar swelling degree as taught by Kawai, from 5 to 45. Doing so would yield the predictable result of providing the starch of Okumura with a suitable swelling degree that is useful for application in coating food to provide the coated food with an improved texture as taught by Kawai. 
Okumura further teaches that the starch composition comprising an edible oil or fat (Derwent Abstract), which corresponds to applicant’s component C. Okumura, however, fails to teach that the starch composition further comprising a protein material. 
Fukutome discloses a batter mix for coating of food and frying in oil, wherein the batter mix comprises flour and a protein material (Derwent Abstract). Fukutome teaches that the batter mix provides esstential crispiness (Derwent Abstract). 
As Fukutome teaches that it is known in the art for a coating material that comprises flour to further comprise protein material, it would have been obvious to one of ordinary skill in the art to add a protein material to the starch composition of Okumura to further give the starch composition suitable crispiness upon frying while also aiding to the nutrition of the starch composition (e.g. addition of a protein material increases the protein content).
With respect to the amount of component B with respect to component A, Okumura teaches that component A can be present in an amount of 2692 grams and component B can be present in an amount of 245 g (Derwent Abstract), which results in component B being present in an amount of 9 parts by mass with respect to 100 parts by mass of component A, which is slightly higher than the claimed 7 parts by mass. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of component B with respect to component A. It would have been obvious to use a slightly lower amount of component B in the starch composition of Okumura if more of a lower swelling degree starch was desired as more of component A would be present. This is merely routine experimentation that is well within the ordinary skill in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 2, Okumura teaches that component A is a corn starch (Derwent Abstract). 
Regarding claim 4, Fukutome teaches that the protein material is soybean protein (Derwent Abstract). 
Regarding claim 5, Okumura teaches that component A can be present in an amount of 2692 grams and component C can be present in an amount of 395 g (Derwent Abstract), which results in component C being present in an amount of 14.6 parts by mass with respect to 100 parts by mass of component A, which is slightly higher than the claimed 10 parts by mass. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of component C with respect to component A. It would have been obvious to use a slightly lower amount of component C in the starch composition of Okumura if more of a lower swelling degree starch was desired as more of component A would be present or slightly less fat was desired in the composition. This is merely routine experimentation that is well within the ordinary skill in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, Fukutome teaches that protein material is present in an amount from 0.5 to 3% by mass (Derwent). 
With respect to the amount of protein material per 100 parts by mass of component A in Okumura, it would have been obvious to vary the amount of protein material depending on the desired texture, consistency and nutrition of the starch composition. Fukutome clearly teaches that the protein material represents a small amount of the batter mix, and therefore it would have been obvious to include a protein material in Okumura in a small amount similar to what is taught by Fukutome. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 7, Okumura teaches that the starch is processed with an oil or fat and is further used as a coating material for deep fried foods (Derwent Abstract). 
Regarding claim 8, the prior art teaches a coating material for a food ingredient as described above. 
Kawai further teaches a food comprising a food ingredient, such as the chicken, a first coating material on the outside of the ingredient comprising the oil or fat processed starch, and a second coating material, the batter, on the outermost side (See Examples, Example 12 – Fried Chicken). 
It would have been obvious to one of ordinary skill in the art to provide have the food in Okumura comprise a first coating material as described above with respect to claims 1-7 for all the reasons stated above, and a second coating as taught by Kawai in order to provide a food having sufficient coating to produce a fried piece of food having desired texture and appearance. 
It is clearly well known in the art to double coat food when frying and therefore would have been obvious to do so in Okumura. 
Regarding claim 9, Kawai further teaches a method for coating food to be fried comprising attaching a coating material I to the outside, and attaching a coating material II to the outermost side (See Examples, Example 12 – Fried Chicken). 
It would have been obvious to one of ordinary skill in the art to provide have the food in Okumura comprise a first coating material as described above with respect to claims 1-7 for all the reasons stated above, and a second coating as taught by Kawai in order to provide a food having sufficient coating to produce a fried piece of food having desired texture and appearance. 
It is clearly well known in the art to double coat food when frying and therefore would have been obvious to do so in Okumura. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP 2003199518 A; July 15, 2003), Kawai et al. (US 2014/0087052 A1; March 27, 2014) and Fukutome et al. (JP 11137198 A; May 25, 1999) as applied to claim 1 above, and further in view of Yagi wt al. (JP 2004222536 A; August 12, 2004).
Regarding claim 3, Okumura teaches that component B is a chemically modified starch, but fails to specifically teach that it is a pregelatinized starch.
Yagi discloses a starch composition that comprises a low swelling degree starch and a wheat pregelatinzed starch (Derwent Abstract). 
As Yagi discloses that it is known in the art to use pregelatinized starch in conjunction with a low swelling degree starch to improve texture and appearance of foodstuff, it would have been obvious to have component B of Okumura be a pregelatinized starch to provide the starch composition of Okumura with high quality appearance and texture as taught by Yagi. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791